Citation Nr: 1101251	
Decision Date: 01/11/11    Archive Date: 01/20/11

DOCKET NO.  10-31 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Legal entitlement to the one-time payment from the Filipino 
Veterans Equity Compensation Fund.


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The record indicates that, in his claim for payment from the 
Filipino Veterans Equity Compensation Fund, the appellant 
indicated he had service in the recognized guerrillas from June 
1945 to September 1945, but no qualifying service with the United 
States Armed Forces has been shown, as will be explained below.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an August 2009 decision by the above Department of 
Veterans Affairs (VA) Regional Office (RO), which denied basic 
entitlement to the one-time payment from the Filipino Veterans 
Equity Compensation Fund.

The appellant requested to be afforded with a hearing before a 
Decision Review Officer (DRO) at the RO in October 2009 and the 
hearing was scheduled for February 5, 2010.  However, when the 
appellant arrived for the hearing, he elected to have an informal 
conference.  He discussed details of his military service and was 
accompanied by a friend with whom he reportedly served during the 
war.  He also submitted additional evidence at that time.  See VA 
Form 21-0820, Report of General Information, dated February 5, 
2010.      

This appeal has been advanced on the Board's docket pursuant to 
38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) 
(2010).


FINDING OF FACT

The National Personnel Records Center (NPRC) has certified that 
the appellant had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas in the 
service of the Armed Forces of the United States.


CONCLUSION OF LAW

The appellant does not have recognized active military service 
for the purpose of obtaining the one-time payment from the 
Filipino Veterans Equity Compensation Fund.  38 U.S.C.A. § 501(a) 
(West 2002 & West Supp. 2010); American Recovery and Reinvestment 
Act of 2009 § 1002, Pub. L. No. 111-5 (enacted February 17, 
2009); 38 C.F.R. § 3.203 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.159, 3.326(a) (2010).  

The question currently before the Board is whether the appellant 
has qualifying service to establish eligibility for a one-time 
payment from the Filipino Veterans Equity Compensation Fund.  The 
record shows that the NPRC reported that the appellant had no 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the United 
States Armed Forces.  Because qualifying service and how it may 
be established are governed by law and regulations and the 
service department's certification is binding, the Board's review 
is limited to interpreting the pertinent law and regulations.  
Where, as here, the interpretation of the law is dispositive of 
the appeal, neither the duty to notify nor the duty to assist 
provisions of the VCAA apply.  Dela Cruz v. Principi, 15 Vet. 
App. 143, 149 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 
(2000); see also VAOPGCPREC 5-2004 (June 23, 2004).

Nonetheless, the Board notes that the RO provided the appellant 
with a copy of the August 2009 decision, and the May 2010 
Statement of the Case (SOC), which included a discussion of the 
facts of the claim, the laws and regulations pertaining to 
eligibility for benefits under the Filipino Veterans Equity 
Compensation Fund and verification of military service, 
notification of the basis of the decision, and a summary of the 
evidence considered to reach the decision.  

The appellant has also had a meaningful opportunity to 
participate in the processing of his claim.  He has submitted 
several written statements, evidence relating to his service 
under an alternate name, and an affidavit of an individual 
affirming that he knew and became friends with the appellant 
during service, during the course of his claim/appeal in response 
to the RO decision and SOC.  He has also had an informal 
conference with a DRO in connection with his appeal.  

As mentioned above, the appellant has repeatedly stated that he 
served under an alternate name (i.e., Lim Ki Chin) and other 
variations of this name are included in evidence submitted by the 
appellant.  This information was provided to and considered by 
the service department in the verification of the appellant's 
service.  However, the NPRC certified in June 2009 and, again, in 
March 2010, that the appellant had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the Armed Forces of the United 
States.  

The appellant has not identified any additional pertinent 
evidence which should have been obtained.

In light of the foregoing, the Board concludes that no further 
notification or development of evidence is required.  No useful 
purpose would be served in remanding this matter for yet more 
development.  The Board will proceed with appellate review.  

II.  Filipino Veterans Equity Compensation Fund

Under the American Recovery and Reinvestment Act of 2009, a new 
one-time benefit is provided for certain Philippine veterans to 
be paid from the "Filipino Veterans Equity Compensation Fund."  
American Recovery and Reinvestment Act of 2009 § 1002, Public Law 
No. 111-5 (enacted February 17, 2009).  Payments for eligible 
persons will be either in the amount of $9,000 for non-United 
States citizens, or $15,000 for United States citizens.

For eligible persons who accept a payment from the Filipino 
Veterans Equity Compensation Fund, such payment "shall 
constitute a complete release of any claim against the United 
States by reason of [such] service . . . ."  However, nothing in 
this act "prohibit[s] a person from receiving any benefit 
(including health care, survivor, or burial benefits) which the 
person would have been eligible to receive based on laws in 
effect as of the day before the date of the enactment of this 
Act."

Section 1002 is entitled "Payments to Eligible Persons Who 
Served in the United States Armed Forces in the Far East During 
World War II".  Section 1002(c)(1) provides that the Secretary 
may make a payment from the compensation fund to an eligible 
person who, during the one-year period beginning on the date of 
enactment of the Act, submits to the Secretary a claim for 
benefits under this section.  The application for the claim shall 
contain such information and evidence as the Secretary may 
require.  Section 1002(c)(2) provides that, if an eligible person 
who has filed a claim for benefits under this section dies before 
payment is made under this section, the payment under this 
section shall be made instead to the surviving spouse, if any, of 
the eligible person.

Section 1002 (d) provides that an eligible person is any person 
who - (1) served - (A) before July 1, 1946, in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, while such forces were in the service of the Armed 
Forces of the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in Chief, 
Southwest Pacific Area, or other competent authority in the Army 
of the United States; or (B) in the Philippine Scouts under 
section 14 of the Armed Forces Voluntary Recruitment Act of 1945 
(59 Stat. 538); and (2) was discharged or released from service 
described in paragraph (1) under conditions other than 
dishonorable.

In June 2009, the NPRC reported that the appellant had no service 
as a member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States Armed 
Forces.

The appellant has not submitted a DD Form 214, a Certification of 
Release or Discharge from Active Duty, or an original Certificate 
of Discharge in accordance with 38 C.F.R. § 3.203(a)(1).  
Instead, he has submitted, in pertinent part, a Certification 
from the General Headquarters of the Armed Forces of the 
Philippines Ministry of National Defense dated in November 1983, 
a Certification from the General Headquarters of the Armed Forces 
of the Philippines Office of Adjutant General dated in August 
2009, an Affidavit for Philippine Army Personnel dated in June 
1945, an Award of Service Medal from the Veterans Federation of 
the Philippines, Request for duty assignment in CBI Theater of 
Operations dated in June 1945, and Certification from Lieutenant 
Colonel H.C. dated in November 1994.  These documents certify 
that the appellant had military service during the period 
beginning in June 1945 and is a veteran of the Philippine 
military.  However, none satisfies the requirements of 38 C.F.R. 
§ 3.203 as acceptable proof of service, as none is an official 
document of the appropriate United States service department, but 
rather all are documents from the Philippine government.  As 
such, the documents may not be accepted as verification of 
service for the purpose of determining eligibility for VA 
benefits, including the one-time payment from the Filipino 
Veterans Equity Compensation Fund.

The NPRC has certified that the appellant had no service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States Armed 
Forces.  This verification is binding on VA such that VA has no 
authority to change or amend the finding.  Duro v. Derwinski, 2 
Vet App. 530, 532 (1992).  The proper course for the appellant, 
if he believes there is a reason to dispute the report of the 
service department or the content of military records, is to 
pursue such disagreement with the service department.  See 
Sarmiento v. Brown, 7 Vet. App. 80, 85 (1994).  Recognition of 
service by the Philippine Government, although sufficient for 
entitlement to benefits from that government, is not sufficient 
for benefits administered by VA.  The Department of Veterans 
Affairs is bound to follow the certifications by the service 
departments with jurisdiction over United States military 
records.

Based upon the record in this case, the appellant had no service 
as a member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States Armed 
Forces.  He may not, therefore, be considered an eligible person 
for the purpose of establishing entitlement to the one-time 
payment from the Filipino Veterans Equity Compensation Fund.  
Because the disposition of this claim is based on the law, and 
not on the facts of the case, the claim must be denied based on a 
lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426 (1994).  Moreover, because the law, rather than the facts of 
the case, is controlling, the provisions of 38 U.S.C.A. § 5107(b) 
are not for application.  



ORDER

Legal entitlement to the one-time payment from the Filipino 
Veterans Equity Compensation Fund is denied.



____________________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


